Citation Nr: 0830898	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to an undiagnosed illness.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for chondromalacia, 
left knee, status post arthroscopy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In July 2006, the veteran withdrew his request for a Travel 
Board hearing before a Veterans Law Judge.

In a decision dated September 2006, the Board denied the 
claims listed on the title page.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated March 21, 2008, the Court 
vacated the Board's September 2006 decision and remanded the 
claims above pursuant to the terms of a Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion for Remand have determined 
that the veteran is entitled to additional notice, consistent 
with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, on the claim for an increased rating for left knee 
disability, and the application to reopen a claim of service 
connection for chronic fatigue, based primarily on Court 
decisions that did not exist at the time the Board 
adjudicated this case in 2006.

With respect to the increased rating claim, the parties 
determined that the veteran has not been provided proper 
notice of the evidence required to support an increased 
rating claim.  The claim, therefore, will be remanded for 
corrective VCAA.

The parties, however, did not discuss the impact of a Court 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
dated January 2008, regarding notice for increased rating 
claims in general.  In Vazquez-Flores, the Court held that 
notice complying with section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate an increased rating claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Board wishes to avoid an additional joint motion based on 
Vazquez-Flores.  The Veterans Benefits Administration (VBA) 
has recently issued guidance regarding the notification 
procedures resulting from the Court's decision in Vazquez-
Flores.  See VBA Fast Letter 08-16 (June 2, 2008).  In 
pertinent part, VBA determined that, in an increased rating 
claim, a claimant must be provided the relevant DC rating 
criteria under which the disability at issue is currently 
rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
remand both increased rating claims on appeal for corrective 
notice.

With respect to the new and material claim, the parties 
determined that notice provided to the veteran did not comply 
with the notice requirements as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  This issue will also be 
remanded for corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran corrective notice on his 
increased ratings claims for PTSD and left knee 
disability consistent with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and the 
guidance set forth in VBA Fast Letter 08-16, and 
corrective notice with respect to his application 
to reopen a claim of service connection for 
chronic fatigue consistent with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
particular, he should be advised as follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his PTSD and left knee 
disabilities and the effect that 
worsening has on his employment and 
daily life; 

b) notice of the schedular criteria for 
evaluating PTSD under DC 9411 and a knee 
disability under DC's 5256-63; and

c) specifying the evidence and 
information that is necessary to reopen 
the claim of service connection for 
chronic fatigue, to include as due to an 
undiagnosed illness, and the evidence 
and information that is necessary to 
establish entitlement to the underlying 
claim for the benefit that is being 
sought.

2.  Obtain the veteran's clinical records of 
treatment for PTSD, left knee disability and 
chronic fatigue from the Birmingham, Alabama, VA 
Medical Center since April 2008.

3.  After completing any additional necessary 
development, the RO should readjudicate the issues 
on appeal.  If any claim on appeal remains 
unfavorable, the RO should furnish the veteran and 
his representative a supplemental statement of the 
case that considers all evidence of record since 
the January 2006 statement of the case, and afford 
the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

